ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 4/13/21 wherein the specification and claims 16 and 17 were amended; claims 1-15, 20, and 22-26 were canceled; and claims 33 and 34 were added.
	Note(s):  Claims 16-19, 21, and 27-34 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 4/13/21 to the rejection of claims 16-19, 21, 24-26, and 31 made by the Examiner under 35 USC 103 and/or 112 have been fully considered and deemed persuasive-in-part for the reasons set forth below.
112 Second Paragraph Rejections
	All outstanding 112 second paragraph rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.
Essential Steps Are Missing
	All outstanding 112 second paragraph (essential steps missing) rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.
103 Rejection
Note(s):  Previously, 103 rejection was modified below by adding Han et al (CN 102600489, English abstract and English translation) which clearly sets forth that it is well known in the art to have Applicant’s SEQ ID No. 1, as well as other iRGD containing species conjugated to a lanthanide (e.g., 177Lu).  In addition, Ruoslahti et al (US 2011/0262347) is made of record to illustrate that it is known in the art to label iRGD with various lanthanides including praseodymium, neodymium, samarium, ytterbium, gadolinium, terbium, dysprosium, holmium, erbium, with gadolinium being a preferred metal.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-19, 21, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ruoslahti et al (US Patent No. 8,367,621) in view of Ruoslahti et al (US Patent No. 6,180,084) in further view of Kreuter et al (WO 2012/113733, English (Machine Translation, the document was previously mailed to Applicant), Sipkins et al (Nature Medicine, 1998, Vol. 4, No. 5, pages 623-626), Ruoslahti et al (US 2011/0262347), and Han et al (CN 102600489, English abstract and English translation).
	Ruoslahti et al (US Patent No. 8,367,621) disclose various methods and compositions comprising internal RGD peptides.  The peptide compositions are useful in targeting tumors.  The compositions act as homing targets and are useful for delivering therapeutic and detectable agents to its target (see entire document, especially, abstract; column 2, lines 17-20; column 3, lines 3-6, 20, 37-38, 48, and 50-56; column 23, lines 1-16; column  24, lines 7-11; column 26, lines 53-60).  In addition, various iRGD species may be utilized including CRGDKGPDC (Applicant’s and the prior art’s SEQ ID No. 1) (column 2, lines 50-53 and 62).  The conjugate comprising the iRGD species may also contain a nanoparticle or radionuclide (column 3, lines 3-6, 18, and 20.  The compositions may be used to detect and visualize one or more tumors/cancers (column 3, lines 50-56; columns 3-4, bridging paragraph; column 13,lines 17-19, 38-42; column 13-14, bridging paragraph).  The detectable moiety may be attached directly or indirectly to the iRGD peptide (column 22, lines 24-42).  Various carcinoma diseases such as liver cancer (hepatocarcinoma), sarcomas, neuroblastomas, melanomas, lung cancer, ovarian cancer, pancreatic cancer, prostate cancer, cervical cancer, breast cancer renal cancer, and brain cancer may be evaluated (column 23, lines 17-60).  In Example 2, peptides containing RGD are discloses which may be used to deliver drugs, imaging agents, and nanoparticles to a target.  In column 37, lines 13-47, it is disclosed that whole body imaging was performed 3 hours after injecting subjects with an iRGD labeled substance.
While Ruoslahti et al (US Patent No. 8,367,621) disclose a composition comprising a contrast enhancer iRGD which is in the presence of a detectable moiety such as radionuclide, discloses that RGD containing compositions may be used to deliver imaging agents (and nanoparticles) to tumors, and discloses that magnetic resonance imaging is used for tumor detection, the document fails to specifically state that the detectable moiety is a lanthanide.   
	Ruoslahti et al (US Patent No. 6,180,084) disclose NGR and RGD containing peptides that are tumor homing molecules that may be conjugated to a detectable label optionally, by a linking group (see entire document, especially, abstract; column 3, lines 11-19; column 18, lines 22-33; column 30, lines 33-46; columns 30-31, bridging paragraph; column 36, lines 32-48; column 38, lines 11-13; column 41, lines 5-7 and 23-27).  Ruoslahti et al disclose that in one embodiment, the tumor homing molecule is linked to a detectable moiety and is used to perform in vivo diagnostic imaging studies.  The in vivo imaging using a detectable label such as a radionuclide that may be evaluated using magnetic resonance imaging. The magnetic resonance imaging method may be used to identify a primary tumor as well as metastatic lesions which are not necessarily detectable by other methods (column 37, lines 4-32).
	In column 30, lines 33-45, Ruoslahti et al disclose that there are three main tumor homing motifs.  One motif contains the sequence RGD embedded in the structure, CDCRGDCFC.  Also, it is disclosed that various peptides including RGD generally are bound to the tumor blood vessels (columns 30-31, bridging paragraph).  In addition, it is disclosed that it is recognized in the art that magnetic resonance imaging may be used to detect tumors (column 32, Example 2).  The compositions of Ruoslahti et al may have a linking moeity for the purpose of directing homing of the moiety to a selected tumor that is exemplified by expressing an RGD-containing peptide on a phage (column 36, lines 32-48).  
In column 37 (lines 37-49, especially, lines 14-19), Ruoslahti et al disclose that the detectable label may be one that is paramagnetic and evaluated by magnetic resonance imaging (Note(s):  the majority of lanthanides are paramagnetic, see any general chemistry textbook about characteristics of lanthanides).  The method of Ruoslahti et al may be used to identify the presence of cancer in a subject.  Likewise, if cancer is identified as being present, the tumor homing molecule may be linked to a cytotoxic agent (e.g., a cancer chemotherapeutic agent) in order to detect the moiety to the tumor.  In order to achieve the method of Ruoslahti et al, one would recognize that various tumor homing molecules may be selective to a tumor and a family of selected organs (column 37, lines 4-49).  Furthermore, Ruoslahti et al disclose that a moiety such as a therapeutic or diagnostic agent may be conjugated to a tumor homing peptide using methods known in the art (column 38, lines 11-20).
Chelating agents may be present in the compositions (column 39, lines 23-24).  The composition comprising the tumor homing molecule may be administered by various routes including orally, parenterally, intravenously, by injection, and by intubation (column 39, lines 31-35).  The route of administration of a tumor homing molecule depends, in part, on the chemical structure of the molecule (columns 39-40, bridging paragraph).  The detectable moiety may be a radionuclide is an option for following the target molecule during various isolation steps.  Possible steps include identifying the presence of a target molecule in a tumor sample (column 40, lines 10-59).
	Kreuter et al disclose compositions comprising a gadolinium compound (Gd-DTPA) for use as a contrast media in magnetic resonance imaging assisted diagnosis of diseases such as hepatocellular carcinoma (HCC).  The contrast media is used for diagnosis, monitoring, and/or early recognition of HCC (page 2, abstract; page 4, first paragraph).  The magnetic resonance tomography (MRT) is an imaging method that is utilized in medical diagnostics (page 5, third paragraph; page 8, second complete paragraph; page 9, second complete paragraph).  The invention of Kreuter et al is used for monitoring a therapy of a disease (page 6, third complete paragraph).  The paramagnetic substance that may be utilized include lanthanoids and preferably, gadolinium III (page 6, sixth and seventh complete paragraphs).  Various chelators such as DTPA and DOTA may be utilized (pages 6-7, bridging paragraph).  Preferred gadolinium and chelator complex is Gd-DTPA (page 7, first complete paragraph).  Tumor specific ligands such as transferrin, and antibody against the transferrin receptor, insult, an antibody against the insulin receptor, and folic acid may be utilized (page 8, first complete paragraph).  High resolution of the MRT images enables one to diagnosis HCC using 3-tesla tomography in MRT.
	The contrast composition may be used for diagnosis of a plurality of diseases including breast carcinoma, colon carcinoma, pancreatic carcinoma, gastric carcinoma, ovarian carcinoma, bile duct carcinoma, prostate carcinoma, black vic carcinoma, glioblastoma, and tumor metastasis (page 8, sixth paragraph).  The invention of Kreuter is preferably used in the evaluation of hepatocellular carcinoma (HCC).  Therapy is used to improve prognosis of a patient diagnosed in an early stage with HCC (pages 8-9, bridging paragraph).
	In a preferred embodiment, the tumor homing peptide is iRGD.  The iRGD peptides, CRGDK/RGPD/EC, are administered intravenously to subjects (page 9, third complete paragraph).  The invention of Kreuter et al is may be used for enabling differentiation between hepatocellular carcinoma in a magnetic resonance tomography method (page 10, first paragraph).  In addition, the invention of Kreuter et al is may be used for the diagnosis, monitoring, and/or early detection of HCC, after administration of a contrast agent and subsequence MRT examination using 3-tesla tomography (page 10, second paragraph).  The imaging occurs by MRT.  A first effective amount of the contrast agent is administered to the patient and a scan of the patient is obtained using magnetic resonance tomography.  Images of the internal structures of the patient for areas of interest may be evaluated (page 10, third paragraph).  The administration of the contrast agent is possible through intravenous, intracardial, oral, and rectal administration.  The dosage amount is dependent upon the age, size, and weight of the patient as well as the body region being targeted (page 10, fourth paragraph).  The contrast media of Kreuter et al may be used alone or in combination with other diagnostic or therapeutic substances (page 10, fifth paragraph).  The invention of Kreuter et al may also be used for the diagnosis, prognosis, and/or early detection of HCC, and/or the monitoring of a therapy of a disease based on MRT (page 10, sixth paragraph).
	In an experiment conducted, contrast media was administered to HCC subjects.  Gd-DTPA was used.  MRT data was obtained after administering the contrast media at various times (e.g., 24 hrs, 24 hrs, and 64 hrs) (page 11, second paragraph; page 15 second and third complete paragraphs).  Table 1, page 14, discloses the MRT imaging recording.
	In summary, claims 1-4, 8-11, 13, 14, 16, and 17 (page 20 and 21) disclose that the contrast composition may be used for diagnosis, prognosis, and/or early detection of a disease and/or monitoring of therapy of a disease.  The composition comprises a gadolinium compound which is optionally complexed to a chelator such as DTPA or DOTA.  Magnetic resonance tomography is used to evaluate the diagnosis, prognosis, and/or monitoring of a disease, in particular, HCC using a tumor homing peptide, iRGD.  Also, the invention of Kreuter et al is used in differentiating between hepatocellular carcinoma.
	Sipkins et al discloses that detection of tumor angiogenesis in vivo is possible with targeted magnetic resonance imaging.  Imaging occurs using a gadolinium containing species (see entire document, especially, abstract; page 625, right column, third complete paragraph.
Han et al disclose iRGD sequences that are used for radiopharmaceuticals.  Possible iRGD sequences that are used in generating the radiopharmaceuticals include CRGDKGPDC (same as Applicant’s SEQ ID No. 1), CRGDRGPDC (same as Applicant’s SEQ ID No. 2), and CRGKGPEC (same as Applicant’s SEQ ID No. 3).  In particular, it is disclose that the iRGD polypeptides are conjugated to a radioactive metal nuclide such as 177Lu (a lanthanide) through a chelator (e.g., DOTA and DTPA).  The iRGD polypeptide radiopharmaceuticals effectively improve sensitivity and imaging quality and are therapeutically effective as a therapeutic drug (see entire document, especially, English abstract; page 3, ‘Description’; page 4, lines 54-58; and claim(s) 1 and 8).
	Ruoslahti et al (US 2011/0262347), like the primary document (Ruoslahti et al, disclose compositions that may be targeted to cells and tissues and used for the treatment of cancer and other diseases. It is disclosed that the components of Ruoslahti et al may be used to generate compositions for delivering significant amounts of compounds of interest to targeted cells and tissues and such compositions may have one or more homing molecules.   Possible homing molecules include the RGD containing sequence, CRKDKC, including iRGD (see entire document, especially, abstract; page 6, paragraph [0063] and [0065]; page 11, paragraph [0101]; page 13, paragraph [0120]; page 15, left side, ‘Table 1-continued’; page 17, paragraph [0149]).  The compositions may comprise a detectable moiety such as a contrasting agent.  In paragraph [0185], page 22, it is disclosed that the detectable composition may be prepared by conjugating a targeting moiety to a radionuclide directed or indirectly using a chelating agent (e.g., DOTA or DTPA).  A magnetic detectable composition (e.g., paramagnetic contrast agent) containing gadolinium DTPA may be used with magnetic resonance imaging.  Possible paramagnetic atoms that may be used include lanthanides having atomic number 58-70, wherein gadolinium (atomic number 64) is a preferred atom (page 21-22, paragraph [0183]; page 22, paragraphs [0185] – [0186]).  
	The compositions of Ruoslahti et al disclose that there may be a plurality of surface molecules, plurality of homing molecules, or a plurality of cargo molecules attached thereto (page 2, paragraph [0011]).  Page 3, paragraph [0017] (see also, page 8, paragraph [0072]) disclose that a surface molecule may comprise a nanoparticle/nanoworm (a nanoworm is a type of nanoparticle, see page 24, paragraph [0207]).  The composition can further have a therapeutic agent such as iRGD attached thereto (page 8, paragraph [0075]; page 24, paragraph [0203]).  Also, Ruoslahti et al disclose that the nanoparticle can be a metal nanoparticle such as one with a lanthanide series (page 25, paragraph [0210]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Ruoslahti et al (US Patent No. 8,367,621) using the teachings of Ruoslahti et al (US Patent No. 6,180,084) , Kreuter et al, Sipkins et al, Han et al, and Ruoslahti et al (US 2011/0262347) and generate a composition comprising a contrast enhancer iRGD which is conjugated to a lanthanide directly or indirectly through a chelator (DTPA or DOTA) for magnetic resonance imaging diagnosis and risk stratification of carcinoma diseases for the following reasons.  (1) Ruoslahti et al (US Patent No. 8,367,621) establishes that it is known in the art to have a composition comprising a contrast enhancer iRGD which is in the presence of a detectable moiety such as radionuclide.  In addition, the document establishes that RGD containing compositions containing imaging agent and nanoparticles may be used to target tumors.  Also, the document establishes that after 30 minutes the compositions is present in the tumor cells depending up the homing peptide used (pages 26-27, bridging paragraph).  Likewise Ruoslahti et al (US 6,180,084) disclose that the localization of tumor homing molecules by immunohistochemical examination was possible 5 minutes to 24 hours after administration of phage expressing a tumor homing peptide to a tumor bearing mouse (column 49, Example V).  Still, Ruoslahti et al (US2011/0262347) disclose that their methods are effective at delivering significant amounts of the composition of interest to the targeted cells and tissues.  Also, the methods of detecting, measuring, and imaging cells and tissue is possible using their method (page 37, paragraph [0311]).
Thus, the skilled artisan would recognize that depending upon the peptide, label, and mode of administration utilized, the time for obtaining images would vary and as such a delay of between 10 minutes and hours later (e.g., 3 hours or more) after obtaining initial images is obvious to an artisan.  In addition, according to MPEP 2144.05, it is not inventive to discover the optimum or workable ranges by routine experimentation as the cited prior art establishes a time from for obtaining an image that overlaps with that of Applicant when the general conditions of a claim are disclosed in the prior art.  
	Ruoslahti et al render obvious a method of diagnosis and assess the risk of stratification of carcinoma diseases; identify patients at increased risk or who have an unfavorable prognosis; determine if a subject is symptomatic or asymptomatic; control the type of therapy of the patient; make clinical decisions regarding the patient; and assessing therapy, severity, and prognosis of patient for the following reasons.  Ruoslahti et al disclose that their method is useful for diagnosing and delivering therapeutic and detectable agents to a target site (abstract).  The methods of Ruoslahti et al utilize a composition comprising a contrast enhancer iRGD that encompasses Applicant’s SEQ ID No. 1 and a detectable moiety optionally linked by a linking group.  Ruoslahti et al disclose that one may use magnetic resonance imaging for tumor imaging.
	(2) Ruoslahti et al (US Patent No. 6,180,084) is made of record because it discloses that it is well known in the art that RGD containing sequences have tumor/cancer homing abilities.  In addition, the document sets forth that it is common in the art to utilize a radionuclide such as a magnetic resonance imaging label for detecting the presence of a cancer in a subject.  In addition, Ruoslahti et al disclose that the detectable label may be one that is paramagnetic (column 37, lines 37-49, especially, lines 14-19).  
	Like Ruoslahti et al (US Patent No. 6,180,084), Ruoslahti et al (US 2011/0262347) disclose that their composition may be used to evaluate cancer/tumors.  But more importantly, the document discloses that the surface molecule may comprise nanoparticles which the skilled artisan would recognize that the composition is not encompassed therein (page 2, paragraph [0011]; page 3, paragraph [0017]].  Also, the document discloses that the surface molecule can be detectable or a therapeutic agent such as iRGD (page 24, paragraph [0204]) and that the nanoparticle may be a lanthanide series nanoparticle (page 25, paragraph [0210]).  Thus, the skilled artisan would be motivated to not only have a contrast agent, but a lanthanide compound that is not incorporated into the nanoparticle as the composition may be attached to the surface.
(3) Kreuter et al is made of record to illustrate that it is well known in the art to have a composition comprising a contrast enhancer iRGD which is in the presence of a detectable moiety such as lanthanide radionuclides such as Er, Eu, Dy, and Gd.  In addition, Kreuter et al is made of record because it discloses that it is known in the art to utilize the lanthanides with chelators such as DTPA and DOTA.  Also, Kreuter et al, like Ruoslahti et al Applicant’s elected peptide, SEQ ID No. 1 (CRGDKGPDC) in combination with the elected chelator (DTPA) which may be used for evaluating hepatocellular carcinoma.  Furthermore, the skilled artisan would recognize that while the teachings of Kreuter et al read upon nanoparticles, the teachings would be applicable with the invention of Ruoslahti et al (US Patent No. 8,367,621) which discloses that iRGD containing compositions may be used to deliver imaging agents as well as nanoparticles to a desired target.  Thus, the skilled artisan would be motivated to use teachings directed to iRGD containing nanoparticles with iRGD containing imaging agent compositions to target tumors.  In addition, since Kreuter et al disclose that it is well known in the art that magnetic resonance is a imaging method that is used primarily in medical diagnosis and that contrast agents are used to improve the representation of structures and functions of tissue/organs in magnetic resonance and since Ruoslahti et al (US Patent No. 8,367,621) disclose that its iRGD compositions may be used in magnetic imaging, it would have been obvious to a skilled artisan to combine the reference teachings and use magnetic resonance imaging for diagnosing and evaluating risk stratification of carcinomas as set forth in the instant invention.
	Also, Kreuter et al renders obvious diagnosis and assess the risk of stratification of carcinoma diseases; identify patients at increased risk or who have an unfavorable prognosis; determine if a subject is symptomatic or asymptomatic; control the type of therapy of the patient; make clinical decisions regarding the patient; and assessing therapy, severity, and prognosis of patient for the following reasons.  Kreuter et al disclose that their method is useful for diagnosing, monitoring, and early recognition of HCC (page 2, abstract).    The methods of Kreuter et al utilize a composition comprising a free lanthanide, a contrast enhancer iRGD (e.g., CRGDK/RGPD/EC, page 9, third complete paragraph), and a chelator.  The compositions are evaluated using magnetic resonance imaging.  The methods may be used for a variety of therapy, diagnosis, and prognosis (page 2, abstract; page 4, first paragraph; page 6, third complete paragraph; page 8, second and sixth complete paragraphs; pages 8-9, bridging paragraph; page 10, first, second, third, fifth, and sixth paragraphs; pages 20-21, claims 1-4, 8-10, 13, 14, 16, and 17).
	(4) Sipkins et al is made of record because the document is referenced in Example 2 (column 32, lines 47-49) of Ruoslahti et al (US Patent No. 8,367,621) which discloses that detection of tumor in vivo is possible using magnetic resonance imaging.
	(5) Han et al (CN 102600489, English abstract and English translation) disclose that it is well known in the art to have Applicant’s SEQ ID No. 1, as well as other iRGD containing species (Applicant’s SEQ ID Nos. 2 and 3) conjugated to a lanthanide (e.g., 177Lu) and used to make a radiopharmaceutical which enhances imaging quality.  Thus, based on the combined teachings of Ruoslahti et al (US Patent No. 8,367,621) and Han et al, a skilled artisan would recognize that the conjugation of lanthanides to iRGD (e.g., Applicant’s SEQ ID Nos. 1-3) is known and because one is generating a radiopharmaceutical, it is inherent that the pharmaceutical composition will be administered to as subject.  (6) Also, it would have been obvious to the skilled artisan that since Ruoslahti et al (US 2011/0262347) disclose that one may have iRGD peptides conjugated to lanthanides and because the document teaches that gadolinium is a preferred radionuclide for conjugation among the lanthanide, one would be motivate to replace the 177Lu of Han et al with radioactive gadolinium.  In addition, it would have been obvious to a skilled artisan at the time the invention was made that MRI imaging occurs as Ruoslahti et al (see US Patent No. 6,180,084:  column 37, lines 37-49, especially, lines 14-19 and US 2011/0262347:  page 22, paragraph [0186]) disclose that the detectable label may be one that is paramagnetic (a characteristic of the majority of lanthanides) and evaluated by magnetic resonance imaging.  Han et al clearly establishes that Applicant’s iRGD sequence may bind to 177Lu, a lanthanide, and enhance imaging quality so, the replacement of one lanthanide with another that is known to be effected and a preferred atom, gadolinium, is within the skill of an ordinary artisan.
	Since all of the documents are directed to tumors and because all Ruoslahti et al documents, Kreuter et al, and Han et al all are directed to iRGD containing compositions, the references may be considered to be within the same field of endeavor.  Hence, the reference teachings are combinable.
	APPLICANT’S ASSERTIONS
	In summary, it is asserted that the rejection relies on a person of ordinary skill in the art effectively jumping from reference to reference over the course of six unrelated references with no real guidemap.  In addition, it is asserted that Ruoslahti et al, column 37, lines 37-49, especially lines 14-19, does not disclose that the detectable label may be one that is paramagnetic.  In regards to the Kreuter document, it is asserted that refers solely to lanthanide compounds which are incorporated nanoparticles.  Furthermore, it is asserted that the Wacharin document as set forth in the specification as filed, makes clear that the nanoparticles of the instant invention do not have the lanthanide compounds incorporated therein.
	EXAMINER’S RESPONSE
First, Applicant is respectfully requested to state the source of the Watcharin document as multiple Watcharin document are referenced in the application.  Second, all of Applicant’s arguments were considered, but deemed non-persuasive for reasons of record and those set forth below.  
In regards to Applicant’s assertion that the rejection relies on a person of ordinary skill in the art effectively jumping from reference to reference over the course of six unrelated references with no real guidemap, the following response is given.  The rejection is over Ruoslahti et al (US Patent No. 8,367,621), Ruoslahti et al (US Patent No. 6,180,084), Kreuter et al, Sipkins et al, Ruoslahti et al (US 2011/0262347), and Han et al. (a) Three of the documents are by the same inventor Ruoslahti et al which are all directed to similar/overlapping inventions.  (b) In column 32, lines 46-49, of the primary reference Ruoslahti et al, the document makes reference to Sipkins et al.  Since the document relies on the teachings of Sipkins et al, the Examiner made the document of record because some of the teachings are significant to the Ruoslahti et al document and Applicant’s invention.  (c) Han et al, like the instant invention, disclose iRGD sequences that are used for radiopharmaceuticals.  Possible iRGD sequences that are used in generating the radiopharmaceuticals include CRGDKGPDC (same as Applicant’s SEQ ID No. 1), CRGDRGPDC (same as Applicant’s SEQ ID No. 2), and CRGKGPEC (same as Applicant’s SEQ ID No. 3).  Thus, the teachings of Han et al are not only logical, but applicable to the instant invention which encompasses iRGD peptides.  (d) The significance of Kreuter et al as it relates to the instant invention is disclosed below in the paragraph that responds to Applicant’s assertion that the document is directed solely to lanthanide compounds which are incorporated nanoparticles.  Hence, the number of references necessary to used that logically render obvious the instant invention is not limited to a particular number so long as the references for the combination of references are applicable.  In other words, the number of references does not have a bearing on the propriety of the rejection.
In response to the assertion that Ruoslahti et al, column 37, lines 37-49, especially lines 14-19, does not disclose that the detectable label may be one that is paramagnetic, the following response it given.  There are three documents by Ruoslahti et al of record in the rejection.  In particular, Ruoslahti et al (US Patent No. 6,180,084), in column 37 (lines 37-49, especially, lines 14-19) disclose that the detectable label may be one that is paramagnetic (see excerpt below).  
Ruoslahti et al (US Patent No. 6,180,084), column 37, lines 37-49

    PNG
    media_image1.png
    598
    492
    media_image1.png
    Greyscale

In regards to the assertion that Kreuter document refers solely to lanthanide compounds which are incorporated nanoparticles, the following response is given.  As indicated by the references of record (see the Ruoslahti et al documents).  The documents render obvious the incorporation of the lanthanide composition within the nanoparticle as well as on the surface of the nanoparticle (e.g., see Ruoslahti et al (US 2011/0262347), see page 2, paragraph [0011]; page 8, paragraph [0072]; Ruoslahti et al (US Patent No. 8,367,621), column 32, Example 2).  Thus, since the prior art renders obvious the attachment of the lanthanide composition to the nanoparticle surface, both Applicant and the cited prior art read on lanthanide compounds/compositions which are not incorporated in the nanoparticles.  As a result, the skilled artisan would recognize that art that is applicable to lanthanide compositions within the nanoparticle would also be applicable to lanthanide compositions attached to the surface based on the prior art rendering the two obvious over one another.  

Written Description Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to contrast agent composition other than those comprising an iRGD peptide conjugated to a chelator having a lanthanide atom attached thereto.  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.

APPLICANT’S ASSERTIONS
	In summary, it is asserted that that claim 16 requires the contrast agent comprising a lanthanide compound and an iRGD peptide contrast enhancer.  In addition, it is asserted that it is unclear what is meant by ‘iRGD peptide conjugated to a chelator having a lanthanide atom attached thereto’.
EXAMINER’S RESPONSE
	Applicant’s response was considered, but deemed non-persuasive.  Specifically, the specification discloses that the invention (imaging/contrast agent) is one that requires a chelator, lanthanide, and iRGD, but independent claim 1 does not require the chelator component (see for example, page 1, first paragraph; pages 6-7, bridging paragraph; pages 8-9, bridging paragraph).  If Applicant’s intention is that the phrase ‘lanthanide compound’ contain both the chelator and the actual iRGD peptide, then the claims should be amended as such because on page 1, first paragraph, it is set forth that preferably those components are present.  ‘Preferably’ does not require that a component(s) be present even though throughout the disclosure, the imaging/contrast agent comprises the chelator and iRGD peptide.  Thus, the rejection is still deemed proper.

NEW GROUNDS OF REJECTION
Claim Not Further Limiting
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In particular, claim 18 depend upon claim 17 which discusses that there is a delay of 10 minutes to 6 hours after the first image that the second image is taken.  Thus, the limitation in claim 18 that the second magnetic response is taken 10 to 6 hours after the first magnetic image.  Hence, claim 18 does not further limit claim 17.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

WITHDRAWN CLAIMS
Claims 27-30 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

PRIORITY DOCUMENT
Once again, receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 were filed.
	Note(s):  The certified copy of the priority document was filed on 1/30/18.  The document is not in English and neither was an English translation provided.  Thus, Applicant is not entitled to the filing date of 7/30/15 for the foreign document because one cannot confirm that the invention is fully supported therein.


COMMENTS/NOTES
In claim 31, for clarity of the claim, it is respectfully suggested that ‘made up of’ be replaced with ‘comprising’ (see claim 3) and ‘characterized in that’ be replaced with ‘wherein’ (see line 2).

Once again, Applicant's election with traverse of Group I (pending claims 16-19, 21, 31, and newly added claims 32-34) filed 6/11/19 is acknowledged.  The traversal was on the grounds that all the claims have a special technical feature which was not cited by Choyke et al (US Patent No. 5,100,646), the document used to illustrate a lack of unity over the prior art.  Applicant’s argument was not persuasive because the kit claim presented for examination at the time the restriction requirement was made was directed to a kit comprising a contrast agent and/or a contrast enhancer iRGD.  Choyke et al disclose that a kit comprising a contrast agent is well known in the art.  As a result of the Examiner citing Choyke et al to illustrate that such kits are well known in the art, the kit claim was amended to require that the contrast enhancer specifically be that of iRGD.  Thus, the restriction was deemed proper based on the claims originally presented for examination.  Thus, the restriction requirement was still deemed proper and made FINAL. 
	Note(s):  Applicant elected the species wherein gadolinium is the free lanthanide compound; SEQ ID No. 1 (CRGDKGPDC) is the contrast enhancer iRGD material; hepatocellular carcinoma (HCC) is the carcinomas of interest; DTPA is the chelator; and advanced treatment as the clinical decision.  The search was not expanded beyond Applicant’s elected species because prior art was found which could be used to reject the claims.

It is duly noted that Applicant would like to have an interview with the Examiner.  Applicant is respectfully requested to contact the Examiner and schedule an interview.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        July 12, 2021